Citation Nr: 1507630	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  10-34 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1972 to November 1976.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

The Board notes that in a November 2011 Decision Review Officer conference, the Veteran stated that he was unemployed and that the major cause was his posttraumatic stress disorder, which was subsequently service connected.  A question has therefore been raised as to whether the Veteran wishes to claim entitlement to a total disability rating based on individual unemployability.  Additionally, in November 2014, the Veteran and his representative requested that his claims file be transferred to the Cleveland, Ohio RO.  These matters are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In August 2010, the Veteran submitted two VA Form 9's in connection with his claim, one indicating that he did not want a hearing and the other indicating that he wanted a hearing in Washington, DC.  The Veteran's representative sought clarification from the Veteran, and in January 2015, the Veteran indicated that he wanted a hearing at his local RO.  On remand, the AOJ should take appropriate steps to schedule the Veteran for a hearing at his local RO, which is now the Cleveland, Ohio RO in light of his residence in the state of Ohio.  

Accordingly, the case is REMANDED for the following action:

Clarify with the Veteran whether he seeks a Travel Board or a videoconference hearing at the Cleveland, Ohio RO.  Afterwards, schedule the Veteran for the appropriate Board hearing at the earliest opportunity in accordance with applicable procedures.  The AOJ must notify the Veteran and his representative of the date and time thereof.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case should be returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






